Title: From Thomas Jefferson to William Jones, 7 October 1789
From: Jefferson, Thomas
To: Jones, William



Sir
Havre de Grace Oct. 7. 1789.

A delay in receiving my leave of absence has detained me from beginning my voyage to America longer than I expected. I received it the last month and by advice of those skilled in sea voiages I deferred setting out till after the equinox. I am now here, on my way, and expect to embark immediately for Virginia where I hope to find your agent with full powers and dispositions to settle our matter to mutual satisfaction, which has been my chief motive for taking this voiage. I expect to be in Virginia during the months of December and January, so that any further instructions which you may be disposed to give to your agent, may still be in time. I have the honor to be Sir Your most obedt. humble servt.,

Th: Jefferson

